DETAILED ACTION

Response to Amendment
	In the reply filed 11/22/2021, applicant amended Claims 1, 25, and 33, and cancelled Claim 24.  Claims 1-23 and 25-33 are currently pending. 
	Applicant has amended Claim 33 to be in independent form.  Claim 33 is now in condition for allowance. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The rejection below has been modified in view of the incorporation of dependent claim 24 into independent claim 1. 
Applicant argues that one of ordinary skill in the art at the time of invention would not have considered combining the teachings of JMS with the teachings of Brooks because Brooks is non-analogous art.  The examiner disagrees.  Applicant’s claims are primarily drawn to a cable management system, and contain scant specifics of the actual cardiopulmonary bypass machine.  Therefore, a cable management system, even one that pertains to non-medical cables/tubes, is within the same field of endeavor as the claimed invention.  
The rejection over JMS and Brooks has therefore been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over JMS Co Ltd. et al. (JP 2014/046026; hereafter “JMS”; see the attached English translation) in view of Brooks (US 6,037,538).
	With respect to Claims 1, 25, 26, and 28, JMS teaches a cardiopulmonary bypass system (entire disclosure, for example paragraph [0034]) comprising:
a cardiopulmonary bypass machine comprising a console (21a; Figure 3), the console comprising a base 22 and a frame 23c connected to the base (support frame 23c is fixed to the upper surface of the housing of the base unit 22; Figures 2-3 and paragraph [0059-0065]); and
a plurality of peripheral modules operatively connectable to the cardiopulmonary bypass machine (at least blood pump 12, clamp, and module unit 21; Figure 1 and [0037-0051]).
JMS teaches the cardiopulmonary bypass machine as claimed, but does not specifically teach that the machine comprises a cable chase comprising a first end and a second end, a cable chase housing that extends at least partially therebetween and at least partially encloses a channel for receiving one or more cables or conduits connected to at least one of the peripheral modules, and a first connector configured to 
Brooks teaches a cable chase system (Column 1, Line 65) comprising a first end and a second end and a housing that extends therebetween (channel 20; Figure 1) and at least partially encloses a channel for receiving one or more cables or conduits connected to at least one peripheral modules (Figure 1; Column 4, Lines 14-16). Brooks teaches that the cable chase system organizes, protects, and conceals the cables in a relatively dust-proof environment (Column 1, Lines 38-47).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify JMS’s cardiopulmonary bypass system to use a cable chase system for enclosing the cables and/or conduits thereon, as suggested by Brooks, in order to provide a well-known means for organizing, protecting, and concealing the cables.  
With respect to the claimed first connector and the clauses of Claims 25, 26, and 28, Brooks further teaches a plurality of clamps 52 (Figures 2, 3, and 16) that allow the cable chase to be mounted to a desired object.  It would have been obvious to further modify the device of JMS and Brooks to have clamping means in order to allow the cable chase to be hingedly attached at a desired location (see Brooks: Column 4, Lines 16-31).

	With respect to Claim 2, JMS teaches that the plurality of peripheral modules include a console pump 12, a blood clamp, a module unit 21, and a display monitor 29.  See paragraphs [0037-0051]. 

With respect to Claim 4, JMS’s frame 23c comprises one or more masts connected to and extending vertically with respect to the base 22.  
With respect to Claim 5, Brooks further teaches that the cable chase comprises two or more apertures 32 spaced apart from each other so as to allow cables to enter and exit the channel (Figures 2-9). 

With respect to Claims 6 and 7, JMS and Brooks reasonably suggest the cardiopulmonary bypass system with a cable chase as claimed, but Brooks does not specifically teach the claimed distance between apertures 32 or cable chase housing length.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, it would have been within the scope of one of ordinary skill in the art to provide the cable chase in any dimensions that were considered desirable or expedient for a specific use.  It would have been obvious to one of ordinary skill prior to the effective filing date of the instant invention to provide the apertures at a distance of more than 4 inches apart and provide the cable chase housing with a length of at least 5 inches, or with any other dimensions that were considered desirable or expedient, because a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  



With respect to Claims 14 and 15, JMS’s base comprises a support surface that is fully capable of supporting a plurality of pumps.  The frame 23c comprises a shelf (the top surface of the frame elements 23c that is elevated with respect to the console pump support surface.  Brooks’ channel would attach to one of the base and the frame, as these are the elements on which the peripheral modules are mounted.  

With respect to Claims 16-23 and 27, JMS and Brooks do not specifically teach the claimed configurations of the cable chase.  However, it has been held that the mere rearrangement of parts does not constitute a patentable improvement in the art when said rearrangement does not result in a nonobvious change in functionality (MPEP 2144.04 VI. C.).  In this case, merely repositioning the cable chase on different sections of JMS’s cardiopulmonary bypass machine would have been obvious, depending on the .

Allowable Subject Matter
Claim 33 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art foes not teach or suggest the cable holder of Claim 33 as claimed, in combination with the other limitations of the preceding claims. It is unclear why one of ordinary skill in the art at the time of invention would have modified JMS and Brooks to have a shelf with the claimed cable holder on the underside thereof.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781